Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Independent claims 1 and 10 are directed to an allowable product. Applicant requested a rejoinder in the After Final Response received on 8/26/2022; see page 7, section III. Pursuant to the procedures set forth in MPEP § 821.04(B), independent claim 16 and dependent claims 17, 18, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-4, 6-11, 14-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The allowable subject matter of previous dependent claim 5, as indicated in the office action mailed on 5/26/2022, has been incorporated by amendment into independent claim 1. The allowable subject matter of previous dependent claim 12, as indicated in the previous office action, has been incorporated by amendment into independent claim 10. Furthermore, the subject matter of the allowable apparatus claim(s) has been incorporated by amendment into previously withdrawn method claim 16, presently rejoined herein. For these reasons, the application is in condition for allowance. Examiner has performed an updated search and has not uncovered additional pertinent prior art. Dependent claims 2-4, 6-9, 11, 14, 15, 17, 18, 20, and 21 are allowed due to dependency from an allowable base claim. The following is a reiteration of the reasons for indicating allowable subject matter, included in the office action mailed on 5/26/2022:
Gulley discloses a clamping tool, comprising:
an axle (bar 150) having a long axis (axis A, reference Drawing 1); and
a pair of arms (120, 130) mounted on the axle, at least one of the arms being slideable along the long axis (see Figure 9 and [0101-0103]; see also [0108] regarding central areas 121 and 131, as well as [0112]), each arm including:
a primary axis (B, Reference Drawing 2) perpendicular to the long axis of the axle,
a proximal end portion (123, 133) including a clamping device including a shaft (see pins 161 for mating and clamping with element 150; see Figure 14 and [0111]) that moves in a vertical direction (V, Reference Drawing 1), perpendicular to the primary axis of the arm and the long axis of the axle (wherein the pin member 161 extends into and out of a selective cavity hole 151a/151b of the bar 150, i.e. in a vertical direction that is perpendicular to both the longitudinal axis A of bar 150 and primary axis B of the clamping elements 120, 130), and
a distal end portion (125, 135) including a fixed vertical tab, extending upwardly (see extending plates 128, 138 disposed at an angle in Figure 15, see also [0107]).

    PNG
    media_image1.png
    597
    780
    media_image1.png
    Greyscale

Reference Drawing 1


    PNG
    media_image2.png
    464
    654
    media_image2.png
    Greyscale

Reference Drawing 2
Nehls teaches a pair of fastener assemblies (146) comprising a threaded fastener and nut. 
Regarding present claim 1, however, modification of the arms of Gulley to include a pivotable function in addition to a slidable function would be unfeasible due to the modification of Gulley in view of Nehls; the locking assembly of threaded pin shaft (161) would be unable to lock, i.e. a quintessential function of the clamping tool.
Regarding present claim 10, however, modification of the apparatus to be capable of the cap nut contacting the I-beam would require extensive reconstruction which would hinder the functionality of the apparatus. 
Regarding present claim 16, the method claim reflects the structure of the allowable apparatus, in addition to the areas of engagement with an I-beam that are given patentable weight, and are not taught, suggested, nor rendered obvious by the prior art when taken either alone or in combination, in combination with the additional elements of the claimed invention. 
Dependent claims 2-4, 6-9, 11, 14, 15, 17, 18, 20, and 21 are allowed due to dependency from an allowable base claim. The above claims, in combination with additional elements of the claimed invention are neither anticipated, taught, or suggested by the prior art, disposed in and functioning as required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723